Regency Energy Partners Reports Fourth-Quarter and Full-Year 2008 Results Adjusted EBITDA in 2008 Increased 79% DALLAS, March 2, 2009 – Regency Energy Partners LP (Nasdaq: RGNC) announced today its financial results for the fourth quarter and year ended December 31, Adjusted EBITDA increased 43% to $61 million in the fourth quarter 2008, compared to $42 million in the fourth quarter 2007.Revenue in the fourth quarter 2008 increased 9% to $365 million, compared to $335 million in the fourth quarter 2007.Adjusted total segment margin increased 64% to $111 million in the fourth quarter 2008, compared to $68 million in the corresponding 2007 period. Regency generated net income of $32 million in the three months ended December 31, 2008, compared to net income of $5 million in the previous year’s period.This $27 million increase is primarily related to an increase in total segment margin related to 2008 acquisitions of Regency’s contract compression segment, Nexus and FrontStreet, non-cash gains from risk management activities, and organic growth projects. Revenue for 2008 increased 57% to $1.9 billion, compared to $1.2 billion in 2007.
